Citation Nr: 1601465	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to referral for an extraschedular rating for service-connected bilateral hearing loss, currently rated as noncompensably disabling on a schedular basis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for depression with anxiety.

4.  Entitlement to service connection for vertigo.

5.   Entitlement to service connection for gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an upper respiratory infection, now claimed as a sinus condition. 

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1970, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was the subject of a July 2015 Order of the Court of Appeals for Veterans Claims (Court), by which the Court granted a Joint Motion for Partial Remand of the parties dated in July 2015, and vacated the Board's September 2014 decision in this matter insofar as the Board determined that referral for extraschedular consideration was not warranted for the Veteran's service-connected hearing loss.  The below action is directed in view of the Court's Order.


FINDING OF FACT

The Veteran's hearing loss symptoms are contemplated by the rating criteria.  



CONCLUSION OF LAW

Referral for extraschedular consideration of the Veteran's service-connected bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b) (2015); 64 Fed. Reg. 25206 (May 11, 1999); 59 Fed. Reg. 17295 (April 12, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2015 Joint Motion for Partial Remand, the parties requested that the Court not disturb that part of a September 2014 Board decision that denied entitlement to a compensable schedular rating for bilateral hearing loss, but agreed that the Board did not adequately consider whether referral for extraschedular consideration for rating of bilateral hearing loss, pursuant to 38 C.F.R. § 3.321(b), was warranted.  As the parties noted, while the schedular criteria for a compensable rating were not met, the findings of a January 2010 VA examiner included that the Veteran's hearing loss resulted in "significant effects" on his occupation.  Additionally, as noted by the parties, the January 2010 VA examiner also opined that the Veteran had "moderately severe hearing loss in both ears."  In a statement dated in October 2015, the Veteran, through his representative, contended, among other things, that the rating schedule for hearing loss does not consider the functional effects of the disability, and that in this case, the Veteran experiences functional impairment beyond that noted in the objective tests.  

VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
 § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473   (2006),

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
 § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in December, prior to the initial decision on the claim. Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claims and examples of the types of such evidence.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claims and explained how disability ratings and effective dates are determined.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2010 and July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Here, the examiners either reviewed the claims file, or took a detailed medical history from the Veteran consistent with the evidence of record, addressed the functional effects of the Veteran's bilateral hearing loss, considered the Veteran's reported symptomatology, and provided the information necessary to address the rating criteria in this case.  See Martinak v. Nicholson, 21 Vet. App. 447, 455; see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the matter adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
Whether Referral for Extraschedular Consideration for 
Bilateral Hearing Loss Is Warranted

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz.  To evaluate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA. 

The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.

As noted, the Board determined in its September 2014 decision that the criteria for a schedular compensable rating for bilateral hearing loss are not met, and in a July 2015 Joint Motion for Partial Remand, as implemented by a July 2015 Court Order, it was found by the parties that this aspect of the Board's September 2014 decision shall remain undisturbed.  Accordingly, audiometric findings and speech discrimination testing results are not addressed herein.  

The Veteran was provided a VA examination in January 2010.  The examiner opined that the Veteran's bilateral hearing loss has "significant effects" on the Veteran's occupation, and that the disability's impact on the Veteran's occupational activities is "hearing difficulty."  

In a March 2011 VA treatment record, the Veteran reported not hearing well with or without the hearing aids.  He states that in that setting, he noted improved sound quality.  

In a March 2011 statement, the Veteran reported that he could not hear 100 percent of in-person speech or the TV with or without his hearing aids.  In his November 2011 substantive appeal, the Veteran stated that although he could hear in a quiet environment, where there was background noise he strained to hear.  In social settings, the Veteran reported it was particularly hard because he had to ask people to repeat themselves.  He stated he was OK on the phone.  

The Veteran underwent audiological testing at Balance and Ear Center in November 2011.  The examiner did not comment on any effects or symptoms of the Veteran's hearing loss.  

In a July 2012 VA record, the Veteran reported that he had not been able to hear with hearing aids in various environments to include veterans' organization activities.  He had difficulty hearing at meetings.  He received new hearing aids.  In a November 2012 VA record, the Veteran's hearing aids were adjusted.  

In a September 2012 VA record, the Veteran noted he wears hearing aids with a remote.  The Veteran's wife was very happy with the improved hearing from the hearing aids.  The Veteran was dissatisfied.  

The Veteran was provided another VA examination in July 2013.  At the examination, the Veteran reported that his bilateral hearing loss makes it difficult to hear conversations, especially when there is background noise.  In a January 2014 VA record, he reported his right hearing aid was uncomfortable.  He stated that he couldn't tell if the hearing aids provided him any benefit.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  As a threshold matter, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As noted, the findings of a January 2010 VA examiner included that the Veteran's hearing loss resulted in "significant effects" on his occupation.  Additionally, as noted by the parties, the January 2010 VA examiner also opined that the Veteran had "moderately severe hearing loss in both ears."  In a statement dated in October 2015, the Veteran, through his representative, contended, among other things, that the rating schedule for hearing loss does not consider the functional effects of the disability, and that in this case, the Veteran experiences functional impairment beyond that noted in the objective tests.  The clinical records reflect that the Veteran has reported that he has difficulty hearing conversations when there is background noise.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  

Accordingly, the Board finds that the functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations, to include at work, is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture. They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptoms that are not attributable to the Veteran's service-connected disabilities and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Referral for extraschedular consideration of bilateral hearing loss disability is denied.


REMAND

In March 2014 the Veteran submitted a timely notice of disagreement with a September 2013 AOJ rating decision insofar as it denied service connection for vertigo, hypertension, PTSD, depression with anxiety, and GERD, and reopened and denied the Veteran's claim for service connection for a respiratory disorder.  Accordingly, the Board will remand these issues for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative addressing the issues of vertigo, hypertension, PTSD, a sinus condition, depression with anxiety, and GERD.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires. 38 C.F.R. § 20.302(b) (2015).  These issues should be returned to the Board for further appellate consideration only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


